21 A.3d 679 (2011)
PHILADELPHIA FEDERATION OF TEACHERS, AFT, LOCAL 3, AFL-CIO and Jerry Jordon, Petitioners
v.
SCHOOL DISTRICT OF PHILADELPHIA, et al., Respondents.
No. 80 EM 2011
Supreme Court of Pennsylvania.
June 15, 2011.

ORDER
PER CURIAM.
AND NOW, this 15th day of June, 2011, the Single Justice Order entered in the above matter on June 13, 2011 is VACATED. Petitioners' Emergency Application for Extraordinary Relief, Ancillary Action for Declaratory Relief, Motion to Expedite All Proceedings, and Application for Stay of Order and Any Further Proceedings in the Court of Common Pleas is DENIED.
Justice McCAFFERY did not participate in the consideration or decision of this matter.